

CONSENT AND THIRD AMENDMENT TO


FIFTH AMENDED AND RESTATED CREDIT AGREEMENT


THIS CONSENT AND THIRD AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
(this "Amendment") is made and entered into on October 8, 2018, by and among
DELTA APPAREL, INC., a Georgia corporation ("Delta"), M. J. SOFFE, LLC, a North
Carolina limited liability company ("Soffe"), CULVER CITY CLOTHING COMPANY, a
Georgia corporation ("Culver City"), SALT LIFE, LLC, a Georgia limited liability
company ("Salt Life"), DTG2GO, LLC, a Georgia limited liability company formerly
known as Art Gun, LLC ("DTG2GO"; Delta, Soffe, Culver City, Salt Life, and
DTG2GO, each individually, a "Borrower" and, collectively, "Borrowers"); the
parties to the Credit Agreement (as defined below) from time to time as Lenders
(each individually, a "Lender" and collectively, "Lenders"); and WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association ("Wells Fargo"), in
its capacity as agent for Lenders (together with its successors in such
capacity, "Agent").
Recitals:
Borrowers, Agent and Lenders are parties to a certain Fifth Amended and Restated
Credit Agreement dated as of May 10, 2016 (as at any time amended, restated,
modified or supplemented, the "Credit Agreement"), pursuant to which Agent and
Lenders have made certain loans and other financial accommodations available to
Borrowers.
Borrowers have informed Agent and Lenders that DTG2GO intends to purchase
certain assets from Silk Screen Ink, Ltd., an Iowa corporation d/b/a SSI Digital
Print Services (the "SSI Acquisition"). Agent and Lenders are willing to consent
to the SSI Acquisition on the terms and subject to the conditions set forth
herein.
In addition, the parties desire to amend the Credit Agreement as hereinafter set
forth.
NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
1.    Definitions. All capitalized terms used in this Amendment, unless
otherwise defined herein, shall have the meaning ascribed to such terms in the
Credit Agreement.
2.    Amendments to Credit Agreement. The Credit Agreement is hereby amended as
follows:
(a)    By deleting Section 2.6(a) of the Credit Agreement and by substituting
the following in lieu thereof:
(a)    Interest Rates. Except as provided in Section 2.6(c), all Obligations
(except for undrawn Letters of Credit) that have been charged to the Loan
Account pursuant to the terms hereof shall bear interest as follows:
(i)    if the relevant Obligation is a LIBOR Rate Loan, at a per annum rate
equal to the LIBOR Rate plus the LIBOR Rate Margin, and
(ii)    otherwise, at a per annum rate equal to the Base Rate plus the Base Rate
Margin.




--------------------------------------------------------------------------------




Notwithstanding anything to the contrary set forth herein, (A) to the extent
that there are any Loans outstanding on any day, an amount of such Loans equal
to the lesser of (x) the FILO Formula Amount and (y) the principal amount of the
Loans outstanding on such day shall be deemed to be made in respect of the FILO
Formula Amount, and (B) such Loans, if LIBOR Rate Loans are available hereunder,
shall be LIBOR Rate Loans and bear interest at a per annum rate equal to the
LIBOR Rate plus three and 1/2 percent (3.50%), and, otherwise, shall bear
interest at a per annum rate equal to the Base Rate plus two and 1/2 percent
(2.50%).
(b)    By adding the following new Section 2.12(f) to the Credit Agreement as
follows:
(f)    LIBOR Unavailability.
(i)    In the event that Agent shall have reasonably determined (which
determination shall, absent clearly demonstrable error, be final and conclusive
and binding upon all parties hereto), on any date for determining the LIBOR Rate
for any Interest Period that deposits in the principal amounts and currencies of
the Loans comprising such Borrowing of LIBOR Rate Loans are not generally
available in the relevant market, then Agent shall within a reasonable time
thereafter give notice (if by telephone, confirmed in writing) to Administrative
Borrower and Lenders of such determination. Thereafter, LIBOR Loans shall no
longer be available until such time as Agent notifies Administrative Borrower
and Lenders that the circumstances giving rise to such notice by Agent no longer
exist (which notice Agent agrees to give at such time when such circumstances no
longer exist), and any LIBOR Notice given by Administrative Borrower with
respect to LIBOR Loans that have not yet been incurred shall be deemed rescinded
by the Borrowers.
(ii)    Notwithstanding the foregoing, if Agent has made the determination
described in the preceding paragraph because the supervisor for the
administrator of the LIBOR Rate or a Governmental Authority having jurisdiction
over Agent or any Lender has made a public statement identifying a specific date
after which the LIBOR Rate shall no longer be used for determining interest
rates for loans and which specifies the new rate that would be used in lieu
thereof, and Administrative Borrower or Agent shall so request, Agent and
Administrative Borrower shall negotiate in good faith to amend the definition of
"LIBOR Rate" and other applicable provisions (including any appropriate
adjustment to the Applicable Margin) to preserve the original intent thereof in
light of such change (it being understood that (i) if, at any time, any rate is
below zero under such amended definition, such rate shall be deemed to be zero
at such time and (ii) any rate so amended will be determined giving due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time); provided, that
until so amended, such Loans will be handled as otherwise provided pursuant to
the terms of this Section 2.12. Notwithstanding anything to the contrary in
Section 14.1, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as Agent shall not have
received within five (5) days of the date notice of such amendment is provided
to Lenders, a written notice from Required Lenders stating that such Required
Lenders object to such amendment.




--------------------------------------------------------------------------------




(c)    By deleting Section 4.18 of the Credit Agreement and by substituting the
following in lieu thereof:
4.18    OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws. No
Borrower nor any of its Subsidiaries is in violation of any Sanctions. No
Borrower nor any of its Subsidiaries nor, to the knowledge of such Borrower, any
director, officer, employee, agent or Affiliate of such Borrower or such
Subsidiary (a) is a Sanctioned Person or a Sanctioned Entity, (b) has any assets
located in Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. Each Borrower and
its Subsidiaries has implemented and maintains in effect policies and procedures
designed to ensure compliance with all Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws. Each Borrower and its Subsidiaries, and to the
knowledge of each such Borrower, each director, officer, employee, agent and
Affiliate of each such Borrower and each such Subsidiary, is in compliance with
all Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. No proceeds
of any Loan made or Letter of Credit issued hereunder will be used to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity, or otherwise used in any manner
that would result in a violation of any Sanction, Anti-Corruption Law or
Anti-Money Laundering Law by any Person (including any Lender, Bank Product
Provider, or other individual or entity participating in any transaction).
(d)    By deleting Section 5.19 of the Credit Agreement and by substituting the
following in lieu thereof:
5.19    OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws. Each
Borrower will, and will cause each of its Subsidiaries to comply with all
applicable Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. Each
Borrower and its Subsidiaries shall implement and maintain in effect policies
and procedures designed to ensure compliance by Borrowers and their Subsidiaries
and their respective directors, officers, employees, agents and Affiliates with
all Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. Each
Borrower shall and shall cause their respective Subsidiaries to comply with all
Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws.
(e)    By adding a new Section 5.20 to the Credit Agreement as follows:
5.20    Certificate of Beneficial Ownership and Other Additional Information.
Promptly following any request therefor, information and documentation
reasonably requested by Agent or any Lender for purposes of compliance with
applicable "know your customer" requirements under the Patriot Act, the
Beneficial Ownership Regulation or other applicable anti-money laundering laws.
(f)    By deleting Section 6.11 of the Credit Agreement and by substituting the
following in lieu thereof:
6.11    Use of Proceeds. Each Borrower will not, and will not permit any of its
Subsidiaries to, use the proceeds of any Loan made hereunder for any purpose
other than (a) on the Closing Date, (i) to repay, in full, the outstanding
principal, accrued interest, and accrued fees and expenses owing under or in
connection with the Existing Credit Facility, and (ii) to pay the fees, costs,
and expenses incurred in connection with this Agreement, the




--------------------------------------------------------------------------------




other Loan Documents, and the transactions contemplated hereby and thereby, in
each case, as set forth in the Flow of Funds Agreement, and (b) thereafter,
consistent with the terms and conditions hereof, for their lawful and permitted
purposes; provided, that (x) no part of the proceeds of the Loans will be used
to purchase or carry any such Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such Margin Stock or for any purpose that
violates the provisions of Regulation T, U or X of the Board of Governors, (y)
no part of the proceeds of any Loan or Letter of Credit will be used, directly
or indirectly, to make any payments to a Sanctioned Entity or a Sanctioned
Person, to fund any investments, loans or contributions in, or otherwise make
such proceeds available to, a Sanctioned Entity or a Sanctioned Person, to fund
any operations, activities or business of a Sanctioned Entity or a Sanctioned
Person, or in any other manner that would result in a violation of Sanctions by
any Person, and (z) that no part of the proceeds of any Loan or Letter of Credit
will be used, directly or indirectly, in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Sanctions, Anti-Corruption Laws
or Anti-Money Laundering Laws.
(g)    By deleting Section 17.11 of the Credit Agreement and by substituting the
following in lieu thereof:


17.11    Patriot Act; Due Diligence. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies Borrowers that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Borrower, which information includes the name
and address of each Borrower and other information that will allow such Lender
to identify each Borrower in accordance with the Patriot Act. In addition, Agent
and each Lender shall have the right to periodically conduct due diligence on
all Borrowers, their senior management and key principals and legal and
beneficial owners. Each Borrower agrees to cooperate in respect of the conduct
of such due diligence and further agrees that the reasonable costs and charges
for any such due diligence by Agent shall constitute Lender Group Expenses
hereunder and be for the account of Borrowers.
(h)    By adding the following new definitions of "Anti-Corruption Laws,"
"Anti-Money Laundering Laws," "Beneficial Ownership Regulation," "Commodity
Exchange Act," "Excluded Swap Obligation," "FCPA," "FILO Formula Amount," "FILO
Maximum Amount," "Other Taxes," "Sanctions," "SSI," "SSI Purchase Agreement,"
"SSI Subordination Agreement," "Swap Obligation" and "Third Amendment Date" to
Schedule 1.1 to the Credit Agreement in proper alphabetical order as follows,
respectively:


"Anti-Corruption Laws" means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery, money laundering or corruption in any jurisdiction in which
any Borrower or any of its Subsidiaries or Affiliates is located or is doing
business.
"Anti-Money Laundering Laws" means the applicable laws or regulations in any
jurisdiction in which any Borrower or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.
"Beneficial Ownership Regulation" means 31 C.F.R. § 1010.230




--------------------------------------------------------------------------------




"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
"Excluded Swap Obligation" means, with respect to any Borrower, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Borrower of (including by virtue of the joint and several liability provisions
of Section 2.15), or the grant by such Borrower of a security interest to
secure, such Swap Obligation (or any guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Borrower's failure for any
reason to constitute an "eligible contract participant" as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guaranty
of such Borrower or the grant of such security interest becomes effective with
respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guaranty or security interest is or becomes illegal.
"FCPA" means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.
"FILO Formula Amount" means, as of any date of determination, the lesser of (a)
the FILO Maximum Amount on such date, and (b) the sum of (i) five percent (5%)
of the amount of Eligible Accounts plus (ii) the lesser of (A) five percent (5%)
of the Value of Eligible Finished Goods Inventory, Eligible Raw Material
Inventory, and Eligible In-Transit Inventory, and (B) five percent (5%) of the
Net Orderly Liquidation Value of Eligible Finished Goods Inventory, Eligible Raw
Material Inventory, and Eligible In-Transit Inventory.
"FILO Maximum Amount" means (a) on and after the Third Amendment Date through
(and including) March 31, 2020, $7,000,000, (b) on and after April 1, 2020
through (and including) April 30, 2020, $6,000,000, (c) on and after May 1, 2020
through (and including) May 31, 2020, $5,000,000, (d) on and after June 1, 2020
through (and including) June 30, 2020, $4,000,000, (e) on and after July 1, 2020
through (and including) July 31, 2020, $3,000,000, (f) on and after August 1,
2020 through (and including) August 31, 2020, $2,000,000, (g) on and after
September 1, 2020 through (and including) September 30, 2020, $1,000,000, and
(h) on and after October 1, 2020, $0.
"Sanctions" means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (d) Her Majesty's Treasury of the United Kingdom, or (d) any other
Governmental Authority with jurisdiction over any member of Lender Group or any
Borrower or any of their respective Subsidiaries or Affiliates.




--------------------------------------------------------------------------------




"SSI" shall mean Silk Screen Ink, Ltd., an Iowa corporation d/b/a SSI Digital
Print Services.
"SSI Purchase Agreement" shall mean that certain Asset Purchase Agreement among
DTG2GO, SSI, and Jay A. Butterfield, an individual resident of the state of
Iowa, dated the Third Amendment Date.
"SSI Subordination Agreement" shall mean that certain Debt Subordination
Agreement dated the Third Amendment Date, among SSI, DTG2GO and Agent.
"Swap Obligation" means, with respect to any Borrower, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a "swap"
within the meaning of section 1a(47) of the Commodity Exchange Act.
"Third Amendment Date" means October 8, 2018.
(i)    By deleting the definitions of "Base Rate," "Borrowing Base," "Cash
Dominion Period," "Cash Dominion Trigger Event," "FATCA," "Federal Funds Rate,"
"Financial Covenant Trigger Event," "LIBOR Rate," "Loan Documents,"
"Obligations," "Sanctioned Entity" and "Sanctioned Person" set forth in Schedule
1.1 to the Credit Agreement and by substituting the following in lieu thereof,
respectively:
"Base Rate" means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of one
month and shall be determined on a daily basis), plus one percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its "prime rate", with the understanding
that the "prime rate" is one of Wells Fargo's base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate (and, if any such announced rate is
below zero, then the rate determined pursuant to this clause (c) shall be deemed
to be zero).
"Borrowing Base" means, as of any date of determination, the result of:
(a)    85% of the amount of Eligible Accounts, less the amount, if any, of the
Dilution Reserve, plus
(b)    the lesser of:
(i)    $87,000,000, or
(ii)    the lesser of (A) sixty percent (60%) of the Value of Eligible Finished
Goods Inventory, Eligible Raw Material Inventory, and Eligible In-Transit
Inventory; or (B) eighty-five percent (85%) of the Net Orderly Liquidation Value
of such Eligible Inventory, plus
(c)    sixty-five percent (65%) of the appraised fair market value (based on the
most recent appraisal completed prior to the Closing Date that is in form,
contains assumptions and utilizes methods acceptable to Agent and that is
performed by an appraiser acceptable to Agent) of Eligible Real Property, which
amount shall




--------------------------------------------------------------------------------




be reduced on the first day of each month, commencing June 1, 2016 by an amount
equal to $137,718.75; plus
(d)    (i)    at any time prior to the first day of the month immediately
following Agent's receipt of the New Equipment Appraisal, $4,087,751, which
amount shall be reduced on the first day of each month, commencing June 1, 2016
by an amount equal to $77,127.38, and (ii) at any time on and after the first
day of the month immediately following Agent's receipt of the New Equipment
Appraisal, eighty-five percent (85%) multiplied by the Net Orderly Liquidation
Value of the Eligible Equipment of Borrowers (based on New Equipment Appraisal),
which amount shall be reduced on the first day of each month, commencing on the
first day of the second month immediately following Agent's receipt of the New
Equipment Appraisal, by an amount equal to 1/84th of the Net Orderly Liquidation
Value of the Eligible Equipment of Borrowers (based on New Equipment Appraisal);
plus
(e)    the FILO Formula Amount; minus
(f)    the aggregate amount of reserves, if any, established by Agent under
Section 2.1(c) of the Agreement.
Notwithstanding anything to the contrary contained herein, the portion of the
Borrowing Base on any date calculated with reference to Eligible Real Property
and Eligible Equipment collectively, shall not exceed twenty percent (20%) of
the Maximum Revolver Amount, and the aggregate amount of Adjusted Revolver Usage
based on Eligible Inventory consisting of yarn classified as work-in-process
outstanding at any time shall not exceed $2,500,000 at any time.
"Cash Dominion Period" means the period beginning on the date of a Cash Dominion
Trigger Event and ending on the day on which Agent has reasonably determined
that (a) no Event of Default exists, and (b) Borrowers have maintained
Availability (without giving effect to the FILO Formula Amount) in an amount
equal to or greater than twelve and one-half percent (12.5%) of the lesser of
(i) the Borrowing Base and (ii) the Revolving Commitments, for a period of sixty
(60) consecutive days.
"Cash Dominion Trigger Event" means (a) the occurrence of an Event of Default,
or (b) Agent's reasonable determination that Availability (without giving effect
to the FILO Formula Amount) is less than an amount equal to twelve and one-half
percent (12.5%) of the lesser of (i) the Borrowing Base and (ii) the Revolving
Commitments.
"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by it (and, if any such rate is below zero, then the rate
determined pursuant to this definition shall be deemed to be zero).




--------------------------------------------------------------------------------




"Financial Covenant Trigger Event" means any date on which Alternate Excess
Availability (without giving effect to the FILO Formula Amount) is less than
12.5% of the lesser of the Borrowing Base or the Maximum Revolver Amount or an
Event of Default has occurred.
"LIBOR Rate" means the rate per annum as published by ICE Benchmark
Administration Limited (or any successor page or other commercially available
source as Agent may designate from time to time) as of 11:00 a.m., London time,
two Business Days prior to the commencement of the requested Interest Period,
for a term, and in an amount, comparable to the Interest Period and the amount
of the LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan or as a
continuation of a LIBOR Rate Loan or as a conversion of a Base Rate Loan to a
LIBOR Rate Loan) by Borrowers in accordance with this Agreement (and, if any
such published rate is below zero, then the rate determined pursuant to this
clause (b) shall be deemed to be zero). Each determination of the LIBOR Rate
shall be made by Agent and shall be conclusive in the absence of manifest error.
"Loan Documents" means the Agreement, the Control Agreements, the Copyright
Security Agreement, any Borrowing Base Certificate, the Fee Letter, the Guaranty
and Security Agreement, any Issuer Documents, the Letters of Credit, the
Mortgages, the Patent Security Agreement, the Trademark Security Agreement, the
Art Gun Subordination Agreement, the Salt Life Subordination Agreement, the
DTG2GO Subordination Agreement, the SSI Subordination Agreement, any note or
notes executed by Borrowers in connection with the Agreement and payable to any
member of the Lender Group, and any other instrument or agreement entered into,
now or in the future, by any Borrower or any of its Subsidiaries and any member
of the Lender Group in connection with the Agreement.
"Obligations" means (a) all loans (including the Revolving Loans (inclusive of
Extraordinary Advances and Swing Loans)), debts, principal, interest (including
any interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Letters of Credit (irrespective of whether contingent), premiums,
liabilities (including all amounts charged to the Loan Account pursuant to this
Agreement), obligations (including indemnification obligations), fees (including
the fees provided for in the Fee Letter), Lender Group Expenses (including any
fees or expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties, and all covenants and duties of any
other kind and description owing by any Borrower arising out of, under, pursuant
to, in connection with, or evidenced by this Agreement or any of the other Loan
Documents and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all interest not paid when due and all other
expenses or other amounts that any Borrower is required to pay or reimburse by
the Loan Documents or by law or otherwise in connection with the Loan Documents,
and (b) all Bank Product Obligations; provided, that, anything to the contrary
contained in the foregoing notwithstanding, the Obligations shall exclude any
Excluded Swap Obligation. Without limiting the generality of the foregoing, the
Obligations of Borrowers under the Loan Documents include the obligation to pay
(i) the principal of the Revolving Loans, (ii) interest accrued on the Revolving
Loans, (iii) the amount necessary to reimburse Issuing Bank for amounts paid or
payable pursuant to Letters of Credit, (iv) Letter of Credit




--------------------------------------------------------------------------------




commissions, fees (including fronting fees) and charges, (v) Lender Group
Expenses, (vi) fees payable under this Agreement or any of the other Loan
Documents, and (vii) indemnities and other amounts payable by any Borrower under
any Loan Document. Any reference in this Agreement or in the Loan Documents to
the Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.
"Sanctioned Entity" means (a) a country or territory or a government of a
country or territory, (b) an agency of the government of a country or territory,
(c) an organization directly or indirectly controlled by a country or territory
or its government, or (d) a Person resident in or determined to be resident in a
country or territory, in each case of clauses (a) through (d) that is a target
of Sanctions, including a target of any country sanctions program administered
and enforced by OFAC.
"Sanctioned Person" means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC's
consolidated Non-SDN list or any other Sanctions-related list maintained by any
Governmental Authority, (b) a Person or legal entity that is a target of
Sanctions, (c) any Person operating, organized or resident in a Sanctioned
Entity, or (d) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) through (c) above.
3.    Consent to SSI Acquisition. Subject to the satisfaction of the conditions
precedent set forth in Section 9 hereof, Agent and Lenders consent to the SSI
Acquisition. For avoidance of doubt, Borrowers do not have to satisfy any
conditions set forth in the definition of Permitted Acquisition with respect to
the SSI Acquisition.
4.    Ratification and Reaffirmation. Each Borrower hereby ratifies and
reaffirms the Obligations, each of the Loan Documents and all of such Borrower's
covenants, duties, indebtedness and liabilities under the Loan Documents.
5.    Acknowledgments and Stipulations. Each Borrower acknowledges and
stipulates that the Credit Agreement and the other Loan Documents executed by
such Borrower are legal, valid and binding obligations of such Borrower that are
enforceable against such Borrower in accordance with the terms thereof; all of
the Obligations are owing and payable without defense, offset or counterclaim
(and to the extent there exists any such defense, offset or counterclaim on the
date hereof, the same is hereby waived by such Borrower); the security interests
and Liens granted by such Borrower in favor of Agent are duly perfected, first
priority security interests and Liens; and, as of the close of business on
October 8, 2018, the unpaid principal amount of the Revolver Loans totaled
$90,841,820.67, and the undrawn face amount of all Letters of Credit totaled
$425,000.00.
6.    Representations and Warranties. Each Borrower represents and warrants to
Agent and Lenders, to induce Agent and Lenders to enter into this Amendment,
that no Default or Event of Default exists on the date hereof; the execution,
delivery and performance of this Amendment have been duly authorized by all
requisite corporate action on the part of such Borrower and this Amendment has
been duly executed and delivered by such Borrower; and all of the
representations and warranties made by such Borrower in the Credit Agreement are
true and correct on and as of the date hereof.




--------------------------------------------------------------------------------




7.    Reference to Credit Agreement. Upon the effectiveness of this Amendment,
each reference in the Credit Agreement to "this Agreement," "hereunder," or
words of like import shall mean and be a reference to the Credit Agreement, as
amended by this Amendment.
8.    Breach of Amendment. This Amendment shall be part of the Credit Agreement
and a breach of any representation, warranty or covenant herein shall constitute
an Event of Default.
9.    Conditions Precedent. The effectiveness of the amendments contained in
Section 2 hereof and the consent contained in Section 3 hereof are subject to
the satisfaction of each of the following conditions precedent, in form and
substance satisfactory to Agent, unless satisfaction thereof is specifically
waived in writing by Agent:
(a)    All requisite corporate action and proceedings in connection with the
transactions contemplated by this Amendment shall be satisfactory in form and
substance to Agent, and Agent shall have received all information and copies of
all documents, including records of requisite corporate action and proceedings
which Agent may have requested in connection therewith, such documents where
requested by Agent or its counsel to be certified by appropriate corporate
officers or Governmental Authorities;
(b)    Agent's receipt of duly executed counterparts to this Amendment and the
other Loan Documents and all instruments and documents to be entered into in
connection herewith from the applicable Borrowers and Lenders, including the SSI
Subordination Agreement; and
(c)    Agent shall have reviewed and found satisfactory the terms and conditions
of the SSI Acquisition and received true, correct and complete copies of each
agreement, document and instrument entered into by any Borrower in connection
therewith, certified as such by a responsible officer of each Borrower.
10.    Expenses of Agent. Borrowers agree to pay, on demand, all costs and
expenses incurred by Agent in connection with the preparation, negotiation and
execution of this Amendment and any other Loan Documents executed pursuant
hereto and any and all amendments, modifications, and supplements thereto,
including, without limitation, the costs and fees of Agent's legal counsel and
any taxes or expenses associated with or incurred in connection with any
instrument or agreement referred to herein or contemplated hereby.
11.    Effectiveness; Governing Law. This Amendment shall be effective upon
acceptance by Agent and Lenders (notice of which acceptance is hereby waived),
whereupon the same shall be governed by and construed in accordance with the
internal laws of the State of Georgia.
12.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
13.    No Novation, etc. Except as otherwise expressly provided in this
Amendment, nothing herein shall be deemed to amend or modify any provision of
the Credit Agreement or any of the other Loan Documents, each of which shall
remain in full force and effect. This Amendment is not intended to be, nor shall
it be construed to create, a novation or accord and satisfaction, and the Credit
Agreement as herein modified shall continue in full force and effect.
14.    Counterparts; Telecopied Signatures. This Amendment may be executed in
any number of counterparts and by different parties to this Amendment on
separate counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute one and the same agreement.




--------------------------------------------------------------------------------




Any signature delivered by a party by facsimile transmission shall be deemed to
be an original signature hereto.
15.    Further Assurances. Each Borrower agrees to take such further actions as
Agent shall reasonably request from time to time in connection herewith to
evidence or give effect to the amendments set forth herein or any of the
transactions contemplated hereby.
16.    Section Titles. Section titles and references used in this Amendment
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto.
17.    Release of Claims. To induce Agent and Lenders to enter into this
Amendment, each Borrower hereby releases, acquits and forever discharges Agent
and Lenders, and all officers, directors, agents, employees, successors and
assigns of Agent and Lenders, from any and all liabilities, claims, demands,
actions or causes of action of any kind or nature (if there be any), whether
absolute or contingent, disputed or undisputed, at law or in equity, or known or
unknown, that such Borrower now has or ever had against Agent or any Lender
arising under or in connection with any of the Loan Documents or otherwise. Each
Borrower represents and warrants to Agent and Lenders that such Borrower has not
transferred or assigned to any Person any claim that such Borrower ever had or
claimed to have against Agent or any Lender.
18.    Waiver of Jury Trial. To the fullest extent permitted by applicable law,
the parties hereto each hereby waives the right to trial by jury in any action,
suit, counterclaim or proceeding arising out of or related to this Amendment.
[Remainder of page intentionally left blank; signatures appear on following
pages.]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.




--------------------------------------------------------------------------------




BORROWERS:
 
DELTA APPAREL, INC.
 
By:/s/ Deborah H. Merrill
Name: Deborah H. Merrill
Title: V.P. and CFO
 
M.J. SOFFE, LLC
 
By:/s/ Deborah H. Merrill
Name: Deborah H. Merrill
Title: V.P. and CFO
 
CULVER CITY CLOTHING COMPANY
 
By:/s/ Deborah H. Merrill
Name: Deborah H. Merrill
Title: V.P. and CFO
 
SALT LIFE, LLC
 
By:/s/ Deborah H. Merrill
Name: Deborah H. Merrill
Title: V.P. and CFO
 
DTG2GO, LLC, f/k/a Art Gun, LLC
 
By:/s/ Deborah H. Merrill
Name: Deborah H. Merrill
Title: V.P. and CFO



[Signatures continued on following page.]




--------------------------------------------------------------------------------






AGENT:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
By:/s/ Ryan C. Tozier
Name: Ryan C. Tozier
Title: Vice President
 
LENDERS:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
By:/s/ Ryan C. Tozier
Name: Ryan C. Tozier
Title: Vice President
 

[Signatures continued on following page.]


REGIONS BANK
 
By:/s/ Elizabeth L. Schoen
Name: Elizabeth L. Schoen
Title: Sr. Vice President
 

[Signatures continued on following page.]


PNC BANK, NATIONAL ASSOCIATION
 
By: /s/ Alex M. Council
Name: Alex M. Council
Title: Vice President
 





